Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 3, 2017

                                       No. 04-16-00626-CV

                      IN THE INTEREST OF E.V.ET AL, CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-03912
                         Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        On June 20, 2017, we granted a motion to withdraw filed by appellee’s counsel. In that
same order, we ordered appellee to either have newly retained counsel make an appearance in
this appeal or certify to this court that she desires to proceed without counsel on or before July
20, 2017. Appellee has not responded to our order. Appellant filed his brief on July 21, 2017.
Therefore, appellee is ORDERED to file her brief no later than August 21, 2017. Appellee is
cautioned that if she does not timely file her brief, this appeal may be set at issue without benefit
of her brief.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2017.


                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk